DETAILED ACTION
Claim amendments filed 05/01/2020 are acknowledged and entered into the record.
Accordingly, Claims 1-5, 7, 8, 17-30 are pending. Claims 7, 18, 21 were previously withdrawn.
Claims 1-5, 8, 17, 19-20, 22-30 will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Grounds of Rejection
(based on amendments and reconsideration)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 19-20, 22-24, 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (American Pharmaceutical Review (APR), published online Jan 4, 2016) as evidenced by ClinicalTrials.gov Identifier: NCT02915523 (retrieved from https://clinicaltrials.gov/ct2/show/NCT02915523 on 2/10/2021).
The claims are drawn to a method of reducing solid tumor cancer cell growth or increasing sensitivity of solid tumor cancer cells to cytotoxic T-cell or NK cell comprising administering a combination of the HDAC inhibitor, entinostat or vorinostat, and the anti-PD-L1 antibody, avelumab (also known as MSB0010718C). 
American Pharmaceutical Review (will be referred to as APR) teaches combination treatment with avelumab and entinostat in patients with heavily pre-treated, recurrent ovarian cancer. APR teaches “avelumab is currently under clinical investigation across a broad range of tumor types” and “combination therapy is the next frontier in immuno-oncology”. APR further discloses “investigating the potential of entinostat in combination with checkpoint inhibitors reflects positively on the potential mechanism of action of the molecule, and also reinforces our clinical strategy to explore entinostat for the benefit of patients across a broad range of solid tumor indications”. ClinicalTrials.gov indicate avelumab was administered via IV on Day 1 of each 14 day cycle in combination with Entinostat administration via IV on D1 and D8, therefore administered simultaneously and sequentially. APR teaches each and every limitation of the claims.

Claim(s) 1-5, 8, 17, 19-20, 22-30 are rejected under 35 U.S.C. 102(a)(2) as being anticpated by Zahnow et al.  (US PgPub 20180250320, effective filing date Aug 26, 2015).
The claims are drawn to a method of reducing solid tumor cancer cell growth or increasing sensitivity of solid tumor cancer cells to cytotoxic T-cell or NK cell comprising administering a combination of the HDAC inhibitor, entinostat or vorinostat, and the anti-PD-L1 antibody, avelumab (also known as MSB0010718C).
Zahnow teaches methods for treating a solid tumors comprising administering to the patient a histone deacetylase (HDAC) inhibitor and a checkpoint inhibitor (e.g. the Abstract), wherein the cancer is ovarian, breast or melanoma cancer and wherein the HDAC inhibitor is entinostat or vorinostat (e.g. [0021] - [0023]), and wherein the checkpoint protein is PD-L1 (e.g. [0062] - [0065]), in particular wherein the checkpoint inhibitor is an anti-PD-LI antibody such as MSB0010718C (e.g. [0064]), i.e. avelumab. The agents in combined treatment can be administered simultaneously or in any order (e.g. [0032]). The HDAC inhibitor is administered every week or every other week (e.g. [0084]). Zahnow et al. disclose co-administration of additional active agents to provide a synergistic therapeutic effect (e.g. [0085]). Zahnow et al. teach each and every limitation of the pending claims.

Claim(s) 1-5, 8, 17, 19-20, 22-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ordentlich et al. (US PgPub 20190290759, effective filing date Dec 28, 2015).
The claims are drawn to a method of reducing solid tumor cancer cell growth or increasing sensitivity of solid tumor cancer cells to cytotoxic T-cell or NK cell comprising administering a combination of the HDAC inhibitor, entinostat or vorinostat, and the anti-PD-L1 antibody, avelumab (also known as MSB0010718C).
Ordentlich et al. teach a method of treating cancer, comprising administering to a patient a combination comprising entinostat and an anti-PD-L1 antibody (see claim 1 of Ordentlich). Ordentlich et al. teach in Claim 10 administration is either sequentially or simultaneously.  Ordentlich et al. disclose in Fig. 2 that “vorinostat and entinostat enhance avelumab-mediated ADCC of prostate and human lung carcinoma cells”. Example 1 of Ordentlich et al. discloses “A Phase 1B/2, open-label, study of entinostat in combination with avelumab (MSB0010718C) is carried out in patients with recurrent, heavily-pretreated ovarian cancer.” Ordentlich et al discloses “the methods may further include treatments wherein the combination is supplemented with one or more therapeutic agents or therapies” (e.g. [0008]). Ordentlich et al. teach each and every limitation of the pending claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 17, 19-20, 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Baylin et al. (PgPub 20160193239, effective filing date Sep 5, 2013) in view of Boyernias et al. (Cancer Immunol Res; 3(10) October 2015).
The claims are drawn to a method of reducing solid tumor cancer cell growth or increasing sensitivity of solid tumor cancer cells to cytotoxic T-cell or NK cell comprising administering a combination of the HDAC inhibitor, entinostat or vorinostat, and the anti-PD-L1 antibody, avelumab (also known as MSB0010718C).
Baylin et al. teach “cancer therapies that combine epigenetic modulating agent(s) with immune modulating agent(s), which were remarkably identified to provide an improved treatment regimen over single agent therapy”. Baylin et al. teach combination therapy comprising administering to a subject having a neoplastic condition a combination of an HDAC inhibitor and anti-PD-L1 antibody (see claims of Baylin). Baylin et al. teach neoplastic conditions consisting of lung, colon and ovarian cancer. Baylin et al. disclose in Figs 23A-B five lung cancer patients treated with immune checkpoint immunotherapy after epigenetic therapy. Patient data for 5 patients treated with combination epigenetic therapy consisting of AZA and Entinostat prior to single agent anti-PD-1 or anti-PD-L1 directed immune-checkpoint blockade is also shown (see [0086]). Baylin et al. does not explicitly teach the combination of entinostat and avelumab. This deficiency is made up for by Boyernias et al.
Boyernias et al. teach several anti-PD-L1 monoclonal antibodies are currently providing evidence of clinical benefit in subsets of cancer patients. Boyernias et al. disclose “a fully human anti–PD-L1 mAb would potentially be able to block PD-1/PD-L1 interactions and also mediate the ADCC lysis of tumor cells. MSB0010718C (designated avelumab) is a fully human IgG1 anti–PD-L1 mAb. The studies reported here demonstrate (i) the ability of avelumab to lyse a range of human tumor cells in the presence of PBMC or NK effectors; (ii) IFNƴ can enhance tumor cell PD-L1 expression and, in some cases, enhance ADCC tumor cell lysis; (iii) purified NK cells are potent effectors for avelumab; (iv) similar levels of avelumab-mediated ADCC lysis of tumor cells are seen using purified NK as effectors from either healthy donors or cancer patients; (v) very low levels of avelumab-mediated lysis are seen using whole PBMCs as targets; this finding complements results seen in analyses of PBMC subsets of patients receiving avelumab; and (vi) the addition of IL12 to NK cells greatly enhances avelumab-mediated ADCC.” Boyernias et al. teach support for the potential use of approaches using vaccines or other immunotherapeutics in combination with an anti-PD-L1 mAb capable of mediating ADCC.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the claimed invention was made, to use the anti-PD-L1 antibody, avelumab, as taught by Boyernias et al. in combination with entinostat or vorinostat in a method of treating cancer as taught by Baylin et al. Baylin et al. teach combination treatment with an epigenetic modulating agent such as entinostat with immune modulating agents such as anti-PD-L1 antibodies, provide an improved treatment regimen over single agent therapy and Boyernias et al. teach the anti-PD-L1 antibody, avelumab, show successful ADCC lysis a range of tumor cells. Boyernias et al. additionally teach motivation for combining the anti-PD-L1 antibody, avelumab, with other cancer therapeutics. One of ordinary skill in the art would have had a reasonable expectation of success to use avelumab in combination with entinostat or vorinostat in a method of treating cancer based on the teachings of Baylin et al. and Boyernias et al.

All previous rejections are hereby withdrawn in view of Applicants arguments and amendments in the response filed 11/02/2020.

Conclusion
Claims 1-5, 8, 17, 19-20, 22-30 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Primary Examiner, Art Unit 1643